DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 39-48) in the reply filed on May 10, 2022 is acknowledged.  The traversal is on the ground(s) that the entire case can be searched without significant additional burden on the Examiner. This is not found to be persuasive because the search for each group requires different search queries and a comprehensive search for the presently claimed subject matter is not solely limited to a search of the classes and subclasses in which they are classified.  Furthermore, execution of a comprehensive search of all method and system claims in the instant application would not only constitute an undue burden on the Examiner, but consideration of the findings of such a search for patentability determination would be unduly onerous.   It is also noted that a comprehensive search for the presently claimed subject matter is not solely limited to a search of the classes and subclasses in which they are classified.  The requirement is still deemed proper and is therefore made FINAL. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karkanias et al. (US 20130245461 A1). 
Karkanias et al. disclose a system 100 including: a local computer and/or a remote computer 1200 (for e.g. Fig. 8 and paras [0049]-[0053]) or electronic device including an operating system or processor 1228; an input device 1236 (para [0054); and a display device (para [0043] and [0054]) for e.g. a monitor.  System 100 of Karkanias et al. is capable of receiving first and second inputs from a user wherein the inputs can be any parameter desired by the user.  Karkanias et al. disclose displaying the orientation (which includes the angle of the instrument in tissue) of a surgical instrument during a surgical procedure (for e.g. paras [0007]-[0009], [0019], [0029], [0044] and Figs. 3-6).  
Regarding claim 40, Karkanias et al. disclose sensing spatial positioning of surgical instruments with an imaging system (para [0037]).
Regarding claim 41, graphical user interface 600 shows orientation controls or separate shapes or concentric circles (Fig. 6 and para [0044]).
The Karkanias et al. system can be programmed to receive any type of input and display any value associate with the orientation of a surgical instrument (para [0021]-[0022], [0045]-[0046] and [0053]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Karkanias et al. (US 20130245461 A1) in view of Maier-Hein et al (20130245461 A1). 
Karkanias et al. disclose all elements of the claimed invention except for an augmented reality view on a guidance monitor or display. 
Maier-Hein et al. disclose a method of displaying an insertion point and the desired orientation angle of an instrument as part of an augmented reality system (paras [0101]-[0147]). 
 It would have been obvious to have incorporated the augmented system of Maier-Hein et al. to insert surgical hardware such as a pedicle screw, utilizing the system of Karkanias et al. for accurate positioning of surgical hardware. 

Claim(s) 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Karkanias et al. (US 20130245461 A1) in view of Gorek et al. (US 8442621). 
Karkanias et al. disclose all elements of the claimed invention except for an explicit reference to an orientation sensor that is used to determine the angular orientation of an instrument used for inserting surgical hardware in bone, for e.g. a pedicle screw.
  Gorek discloses determining the optimal trajectory of a surgical instrument such as a pedicle screw placement device and providing a representation that a surgeon can use to adjust the position of the instrument to align the instrument in a desired orientation (cols. 10-36).
It would have been obvious to one of ordinary skill in the art to have utilized an orientation sensor, as taught by Gorek, to adjust the position of a surgical instrument in a desired orientation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 22, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775